LIVINGSTON, Chief Justice.
Albert Fuller was convicted under an indictment of the Russell County Circuit *658Court charging him with accepting a bribe to permit the operation of a house of prostitution, known as Cliff’s Fish Camp.
On appeal to the Court of Appeals, the judgment of the trial court was affirmed, 115 So.2d 110. The cause is before this Court on a petition by Albert Fuller for writ of certiorari to the Court of Appeals, to review and revise thé opinion and judgment of that court.
On this review, we look only to the opinion of the Court of Appeals for the facts of the case. Davis v. State, 237 Ala. 143, 185 So. 774; Barnes v. State, 244 Ala. 597, 14 So.2d 246.
We are of the opinion that the writ should be denied, but, as we have often observed, denial of the writ does not necessarily indicate an approval of all that is said in the opinion of the Court of Appeals. See Cook v. State, ante, p. 646, 115 So.2d 101.
Writ of certiorari is denied.
All the Justices concur.